Case 1:16-cv-00153-WCB Document 395 Filed 06/21/19 Page 1 of 3 PageID #: 15279




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

TC TECHNOLOGY LLC,                            )
                                              )
         Plaintiff,                           )
                                              ) C.A. No. 16-153-RGA
v.                                            )
                                              ) JURY TRIAL DEMANDED
SPRINT CORPORATION AND SPRINT                 )
SPECTRUM, L.P.,                               )
                                              )
         Defendants.                          )

                                      NOTICE OF SERVICE

         PLEASE TAKE NOTICE that on June 21, 2019, true and correct copies of: (1)

Supplemental Reply Expert Report of Mr. Mark Frappier; (2) Supplemental Reply Expert Report

of Mr. Regis J. Bates Jr. Regarding Infringement of U.S. Patent 5,815,488; (3) Supplemental

Expert Report of Mr. Regis J. Bates Jr. Regarding Validity of U.S. Patent 5,815,488; and (4)

Supplemental Reply and Rebuttal Expert Report of Michael Adams, were caused to be served on

the following counsel as indicated:

VIA ELECTRONIC MAIL                           VIA ELECTRONIC MAIL
R. Montgomery Donaldson                       Robert H. Reckers
Christina Marie Belitz                        David Morehan
Polsinelli PC                                 Colman McCarthy
222 Delaware Avenue, Suite 1101               Kyle E. Friesen
Wilmington, DE 19801                          Shook, Hardy & Bacon LLP
(302) 252-0920                                JPMorgan Chase Tower
rmdonaldson@polsinelli.com                    600 Travis Street, Suite 3400
cbelitz@polsinelli.com                        Houston, TX 77002
                                              (713) 227-8008
Gary M. Miller                                rreckers@shb.com
111 S. Wacker Dr., 51st Floor                 dmorehan@shb.com
Chicago, IL 60606                             cdmccarthy@shb.com
(312) 704-7700                                kfriesen@shb.com
gmiller@shb.com
                                              Chrissie Guastello
                                              Jordan Bergsten
                                              Lydia C. Raw
                                              Thomas Patton


RLF1 21452269v.1
Case 1:16-cv-00153-WCB Document 395 Filed 06/21/19 Page 2 of 3 PageID #: 15280




                                         B. Trent Webb
                                         Shook, Hardy & Bacon LLP
                                         2555 Grand Blvd.
                                         Kansas City, MI 64108
                                         (816) 474-6550
                                         cguastello@shb.com
                                         jbergsten@shb.com
                                         lraw@shb.com
                                         tpatton@shb.com
                                         bwebb@shb.com

OF COUNSEL:                                    /s/ Katharine L. Mowery
                                             Kelly E. Farnan (#4395)
Lawrence J. Gotts                            Katharine L. Mowery (#5629)
Kyle S. Smith                                Richards, Layton & Finger, P.A.
Latham & Watkins LLP                         One Rodney Square
555 Eleventh St., NW, Suite 1000             920 N. King Street
Washington, D.C. 20004                       Wilmington, DE 19801
(202) 637-2200                               (302) 651-7700
                                             Farnan@rlf.com
Kevin L. Mallen                              Mowery@rlf.com
Latham & Watkins LLP
885 Third Avenue                             Attorneys for Plaintiff TC Technology LLC
New York, NY 10022-4834
(212) 906-1200

Gabriel S. Gross
Latham & Watkins LLP
140 Scott Drive
Menlo Park, CA 94025
(650) 463-2628

Stephanie N. Solomon
Quinn Emanuel Urquhart & Sullivan, LLP
51 Madison Avenue, 22nd Floor
New York, NY 10010
(212) 849-7000

Kent A. Yalowitz
David S. Benyacar
Daniel L. Reisner
Maxwell C. Preston
Michael J. Block
David Russell
Arnold & Porter Kaye Scholer LLP
250 West 55th Street


                                         2
RLF1 21452269v.1
Case 1:16-cv-00153-WCB Document 395 Filed 06/21/19 Page 3 of 3 PageID #: 15281




New York, NY 10019
(212) 836-8000

Dated: June 21, 2019




                                      3
RLF1 21452269v.1
